Exhibit 10.1

COMMON STOCK PURCHASE AGREEMENT

          This COMMON STOCK PURCHASE AGREEMENT is dated effective as of December
19, 2006 (the “Effective Date”) by and between LogicVision, Inc., a Delaware
corporation with its principal office at 25 Metro Drive, Third Floor, San Jose,
CA 95110 (the “Company”), and the several purchasers identified from time to
time in the attached Exhibit A (individually, a “Purchaser” and collectively,
the “Purchasers”).

Recitals

                       A.          The Company and the Purchasers are executing
and delivering this Agreement in reliance upon the exemption from securities
registration afforded by the provisions of Regulation D (“Regulation D”), as
promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended; and

                       B.          Contemporaneous with the sale of the Shares
(as defined below), the parties hereto will execute and deliver a Registration
Rights Agreement, in the form attached hereto as Exhibit B (the “Registration
Rights Agreement”), pursuant to which the Company will agree to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder, and applicable state securities laws.

          NOW, THEREFORE, in consideration of the mutual agreements,
representations, warranties and covenants herein contained, the parties hereto
agree as follows:

          1.          Definitions.  As used in this Agreement, the following
terms shall have the following respective meanings:

                       (a)          “Affiliate” of a party means any corporation
or other business entity controlled by, controlling or under common control with
such party.  For this purpose “control” shall mean direct or indirect beneficial
ownership of fifty percent (50%) or more of the voting or income interest in
such corporation or other business entity.

                       (b)          “Agreement” means this Common Stock Purchase
Agreement.

                       (c)          “Compliance Certificate” shall mean a
Compliance Certificate of the Placement Agent substantially in the form attached
as Exhibit F hereto.

                       (d)          “Company Purchasers” means the several
Purchasers identified in the attached Exhibit A-1.

                       (e)          “Closing” shall have the meaning given in
Section 2.2.

                       (f)          “Closing Date” means the date of the sale
and purchase of the Common Stock acquired hereunder.




                       (g)          “Company’s Knowledge” means the actual
knowledge of the executive officers (as defined in Rule 405 under the Securities
Act) of the Company, after due inquiry.

                       (h)          “Confidential Information” means trade
secrets, confidential information and know-how (including but not limited to
ideas, formulae, compositions, processes, procedures and techniques, research
and development information, computer program code, performance specifications,
support documentation, drawings, specifications, designs, business and marketing
plans, and customer and supplier lists and related information).

                       (i)          “Exchange Act” means the Securities Exchange
Act of 1934, as amended, and all of the rules and regulations promulgated
thereunder.

                       (j)          “Excluded Stock” means (1) all shares of
Common Stock issued and outstanding as of the Effective Date, and all shares of
Common Stock issued after the Effective Date pursuant to this Agreement, and all
shares of Common Stock issued or issuable upon the exercise or conversion of any
Purchase Rights outstanding as of the Effective Date (provided that the terms of
such Purchase Rights are not modified or changed except as contemplated by this
Agreement); (2) all shares of Common Stock or other securities (including
Purchase Rights) hereafter issued or issuable to officers, directors, employees,
scientific advisors, or consultants of the Company pursuant to any employee or
consultant option, stock offering, plan or arrangement approved by the majority
of the members of the Board of Directors of the Company; (3) all shares of
Common Stock or other securities (including Purchase Rights) hereafter issued in
connection with or as consideration for the acquisition or licensing of
technology approved by the majority of the members of the Board of Directors of
the Company; (4) all shares of Common Stock or other securities (including
Purchase Rights) hereafter issued for consideration other than cash pursuant to
a merger, consolidation, acquisition or similar business combination approved by
the majority of the members of the Board of Directors of the Company; and (5)
all shares of Common Stock or other securities (including Purchase Rights)
hereafter issued pursuant to any equipment loan or leasing arrangement, real
property leasing arrangement or debt financing from lessor or bank or similar
financial institution approved by the majority of the members of the Board of
Directors of the Company.

                       (k)          “GAAP” shall have the meaning set forth in
Section 3.5.

                       (l)          “Investor Purchaser” means any Purchaser who
is not also a Company Purchaser.

                       (m)          “Investor Questionnaire” shall mean that
Subscription Agreement and Investor Questionnaire substantially in the form
attached hereto as Exhibit E submitted by each Investor in connection with the
purchase of the Shares.

                       (n)          “Lead Investor” shall mean MicroCapital
Fund, LP.

                       (o)          “Majority Purchasers” shall mean Investor
Purchasers which, at any given time, hold greater than fifty percent (50%) of
the aggregate number of Shares purchased by the Investor Purchasers hereunder
that have not been resold pursuant to an effective registration statement under
the Securities Act or Rule 144 under the Securities Act.




                       (p)          “Material Adverse Effect” means a material
adverse effect on (i) the results of operations, cash flow, business prospects,
customer, supplier or employee relations or financial condition of the Company
and its Subsidiaries taken as a whole, or (ii) the ability of the Company to
perform its obligations under the Transaction Documents.

                       (q)           “Person” means an individual, corporation,
partnership, limited liability company, trust, business trust, association,
joint stock company, joint venture, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.

                       (r)          “Purchase Price” shall have the meaning
given in Section 2.1.

                       (s)          “Purchase Rights” means (i) warrants and
options to purchase, or rights to subscribe for, Common Stock, and (ii)
securities by their terms convertible into or exchangeable for Common Stock, and
options to purchase, or rights to subscribe for, such convertible and
exchangeable securities.

                       (t)          “Registration Rights Agreement” shall mean
that certain Registration Rights Agreement, dated as of the date hereof, among
the Company and the Purchasers, in the form attached hereto as Exhibit B.

                       (u)          “SEC” shall mean the Securities and Exchange
Commission.

                       (v)          “SEC Documents” shall have the meaning given
in Section 3.6.

                       (w)          “Securities Act” shall mean the Securities
Act of 1933, as amended, and all of the rules and regulations promulgated
thereunder.

                       (x)          “Shares” means the shares of Common Stock
being purchased by the Purchasers hereunder.

                       (y)          “Subsidiary” means with respect to any
Person, any Person (i) of which the first Person owns directly or indirectly 50%
of more of the equity interest in the other Person, (ii) of which the first
Person or any Subsidiary of the first Person is a general partner, or (iii) of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions with respect to the other Person are at the time owned by the first
Person and/or one or more of the first Person’s Subsidiaries.

                       (z)          “Transaction Documents” means this
Agreement, the Registration Rights Agreement, and the Subscription Agreement and
Investor Questionnaire, entered into between the Company and the Purchasers.




          2.          Purchase and Sale of Shares.

                       2.1          Purchase and Sale. 

                       (a)          Subject to and upon the terms and conditions
set forth in this Agreement, the Company agrees to issue and sell to the
Investor Purchasers a maximum aggregate amount of 3,905,000 shares of the
Company’s Common Stock, par value $0.0001 per share (the “Common Stock”) at a
purchase price of $0.81 per share. 

                       (b)          Subject to and upon the terms and conditions
set forth in this Agreement, the Company agrees to issue and sell to the Company
Purchasers a maximum aggregate amount of 85,000 shares of Common Stock, par
value $0.0001 per share at a purchase price per share equal to the closing bid
price of the Company’s Common Stock on the trading day immediately prior to the
execution of this Agreement as reported on the NASDAQ Global Market,

                       (c)          Each Purchaser hereby agrees, severally and
not jointly, to purchase from the Company, at the Closing (as defined below),
the number of shares of Common Stock set forth opposite the name of such
Purchaser under the heading “Number of Shares to be Purchased” on Exhibit A
hereto.  The total purchase price payable by each Purchaser for the Common Stock
that such Purchaser is hereby agreeing to purchase (the “Purchase Price”) is set
forth opposite the name of such Purchaser under the heading “Purchase Price” on
Exhibit A hereto.

                       (d)           The Company agrees that for and during the
period beginning on the Effective Date and ending on December 19, 2007, the
Company shall not, except for any issuance of Excluded Stock, issue any Common
Stock or Purchase Rights for consideration per share equal to less than $0.81
without the prior consent of the Majority Purchasers.

                       2.2          Closing. The initial purchase and sale of
the Shares shall take place at the offices of Reed Smith, LLP Two Embarcadero,
20th Floor, San Francisco, CA 94111 at or about 10:00 A.M. on the date hereof,
or at such other time and place as the Company and the Purchasers acquiring in
the aggregate more than half of such Shares sold at the Closing mutually agree
upon, but in no event later than December 22, 2006 (which time and place are
designated as the “Closing”).  At the Closing, (i) the Company shall deliver to
each Purchaser  purchasing Shares at the Closing (or to its designated
representative) a certificate representing the Shares, registered in the name of
such Purchaser, or in such nominee’s or nominees’ name(s) as designated by such
Purchaser in writing in the Investor Questionnaire, and (ii) each Purchaser
shall deliver to the Company the Purchase Price payable by such Purchaser by
wire transfer into an account of the Company.

          3.          Representations and Warranties of the Company.  The
Company hereby represents and warrants to the Purchasers that as of the date of
this Agreement and through and as of the Closing Date:

                       3.1          Organization, Good Standing and
Qualification.  Each of the Company and its Subsidiaries is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and to own its properties. 
Each of the Company and its Subsidiaries is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property makes such
qualification or leasing necessary unless the failure to so qualify would have a
Material Adverse Effect.




                       3.2          Authorization.  The Company has the
corporate power and has taken all requisite action on the part of the Company,
its officers, directors and stockholders necessary for (i) the authorization,
execution and delivery of the Transaction Documents, (ii) the authorization of
the performance of all obligations of the Company hereunder or thereunder, and
(iii) the authorization, issuance (or reservation for issuance) and delivery of
the Shares.  The Transaction Documents constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

                       3.3          Capitalization.  The capitalization of the
Company is a described in the Company’s most recent periodic report filed with
the SEC. The Company has not issued any capital stock since September 30, 2006.
All of the issued and outstanding shares of the Company’s capital stock have
been duly authorized and validly issued and are fully paid, nonassessable and
free of pre-emptive rights and were issued in compliance in all material
respects with applicable state and federal securities law and any rights of
third parties.  All of the issued and outstanding shares of capital stock of
each Subsidiary have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights, were issued in compliance in all
material respects with applicable state and federal securities law and any
rights of third parties and are owned by the Company, beneficially and of
record, subject to no lien, encumbrance or other adverse claim.  No Person is
entitled to pre-emptive or similar statutory or contractual rights with respect
to any securities of the Company.  Except for the Company’s 1994 Flexible Stock
Incentive Plan, the Company’s Amended and Restated 2000 Stock Incentive Plan and
the Company’s Amended and Restated 2000 Employee Stock Purchase Plan, and
options and rights to acquire the Company’s common stock thereunder, and
outstanding warrants exercisable for an aggregate of 78,234 shares of the
Company’s common stock, there are no outstanding warrants, options, convertible
securities or other rights, agreements or arrangements of any character under
which the Company or any of its Subsidiaries is or may be obligated to issue any
equity securities of any kind and except as contemplated by this Agreement,
neither the Company nor any of its Subsidiaries is currently in negotiations for
the issuance of any equity securities of any kind.  Except for that certain
Registration Rights Agreement, dated June 23, 2006, by and among the Company and
the parties listed on the signature pages thereto (the “Exchange Registration
Rights Agreement”), there are no voting agreements, buy-sell agreements, option
or right of first purchase agreements or other agreements of any kind among the
Company and any of the security holders of the Company relating to the
securities of the Company held by them.  Except as provided in the Exchange
Registration Rights Agreement and except as provided in the Registration Rights
Agreement, no Person has the right to require the Company to register any
securities of the Company under the Securities Act, whether on a demand basis or
in connection with the registration of securities of the Company for its own
account or for the account of any other Person. 

The issuance and sale of the Shares hereunder will not obligate the Company to
issue shares of Common Stock or other securities to any other Person (other than
the Purchasers) and will not result in the adjustment of the exercise,
conversion, exchange or reset price of any outstanding




security.  The Company does not have outstanding stockholder purchase rights or
“poison pill” or any similar arrangement in effect giving any Person the right
to purchase any equity interest in the Company upon the occurrence of certain
events.

                       3.4          Valid Issuance of the Shares.  The Shares
have been duly and validly authorized and, when issued and paid for pursuant to
this Agreement, will be validly issued, fully paid and nonassessable, and shall
be free and clear of all encumbrances and restrictions (other than those created
by the Purchasers), except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws.

                       3.5          Financial Statements.  The financial
statements included in each SEC Document present fairly, in all material
respects, the consolidated financial position of the Company as of the dates
shown and its consolidated results of operations and cash flows for the periods
shown (subject, in the case of unaudited statements, to normal year-end audit
adjustments), and such financial statements have been prepared in conformity
with United States generally accepted accounting principles applied on a
consistent basis (“GAAP”) (except as may be disclosed therein or in the notes
thereto, and, in the case of quarterly financial statements, as permitted by
Form 10-Q under the Exchange Act).  Except as set forth in the financial
statements of the Company included in the SEC Documents filed prior to the date
hereof, neither the Company nor any of its Subsidiaries has incurred any
liabilities, contingent or otherwise, except those incurred in the ordinary
course of business, consistent (as to amount and nature) with past practices
since the date of such financial statements, none of which, individually or in
the aggregate, would have a Material Adverse Effect.

                       3.6          SEC Documents.  The Company has filed all
reports, schedules, forms, statements (collectively, and in each case including
all exhibits, financial statements and schedules thereto and documents
incorporated by reference therein and including all registration statements and
prospectuses filed with the SEC) required to be filed by it with the SEC through
the Closing Date, and the Company will file, on a timely basis, all similar
documents with the SEC during the period commencing on the date hereof and
ending on the Closing Date (all of the foregoing being hereinafter referred to
as the “SEC Documents”).  As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Securities Act,
the Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading, as of
their respective filing dates.

                       3.7          Consents.  The execution, delivery and
performance by the Company of the Transaction Documents and the offer, issuance
and sale of the Shares require no consent of, action by or in respect of, or
filing with, any Person, governmental body, agency, or official other than
filings that have been made pursuant to applicable state securities laws and
post-sale filings pursuant to applicable state and federal securities laws which
the Company undertakes to file within the applicable time periods.  Subject to
the accuracy of the representations and warranties of each Purchaser set forth
in Section 4 hereof, the Company has taken all action necessary to exempt (i)
the issuance and sale of the Shares and (ii) the other transactions contemplated
by the Transaction Documents from the provisions of any stockholder rights plan




or other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties may be subject and any provision of the
Company’s Certificate of Incorporation or Bylaws that is or could reasonably be
expected to become applicable to the Purchasers as a result of the transactions
contemplated hereby, including without limitation, the issuance of the Shares
and the ownership, disposition or voting of the Shares by the Purchasers or the
exercise of any right granted to the Purchasers pursuant to this Agreement or
the other Transaction Documents.

                       3.8          No Conflict.  The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Shares will not conflict with or result in a breach or violation of
any of the terms and provisions of, or constitute a default under (i) the
Company’s certificate of incorporation or the Company’s bylaws, both as in
effect on the date hereof (true and complete copies of which have been made
available to the Purchasers), or (ii)(a) any statute, rule, regulation or order
of any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, any Subsidiary or any of their respective assets
or properties, or (b) any agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company or a Subsidiary is bound or to
which any of their respective assets or properties is subject, except, in the
case of clause (ii), for such breaches, violations or defaults as would not
reasonably be expected to result in a Material Adverse Effect.

                       3.9          Brokers or Finders.  Except for Needham &
Company, LLC and Security Research Associates, Inc., the Company has not dealt
with any broker or finder in connection with the transactions contemplated by
this Agreement or incurred any liability for any brokerage or finders’ fees or
agents commissions or any similar charges in connection with this Agreement or
any transaction contemplated hereby.

                       3.10        No Integrated Offering.  Neither the Company
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, under circumstances that would
adversely affect reliance by the Company on Section 4(2) for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Shares under the Securities Act.

                       3.11        Absence of Litigation.  There is no action,
suit or proceeding or, to the Company’s Knowledge, any investigation, pending,
or to the Company’s Knowledge, threatened by or before any court, governmental
body or regulatory agency against the Company that is required to be disclosed
in the SEC Documents and is not so disclosed.  The Company has not received any
written or oral notification of, or request for information in connection with,
any formal or informal inquiry, investigation or proceeding from the SEC or the
NASD.  The foregoing includes, without limitation, any such action, suit,
proceeding or investigation that questions this Agreement or the Registration
Rights Agreement or the right of the Company to execute, deliver and perform
under any of the Transaction Documents.

                       3.12        Intellectual Property.

                       (a)          To the Company’s Knowledge, the Company has
ownership of or license or legal right to use all patents, copyrights, trade
secrets, trademarks, domain names, customer




lists, designs, manufacturing or other processes, computer software, systems,
data compilations, research results and other intellectual property or
proprietary rights (collectively, “Intellectual Property”) used in the business
of the Company and material to the Company. The Company knows of no reason why
its patent applications do not or would not comply with any statutory or legal
requirements or would not issue into valid and enforceable patents.

                       (b)          To the Company’s Knowledge, there is no
material default by the Company under any material licenses or other material
agreements under which (i) the Company is granted rights in Intellectual
Property or (ii) the Company has granted rights to others in Intellectual
Property owned or licensed by the Company.  There are no outstanding or
threatened claims, disputes or disagreements with respect to any such licenses
or agreements.

                       (c)          To the Company’s Knowledge, the present
business, activities and products of the Company do not infringe or
misappropriate any Intellectual Property of any third party.  The Company has
not been notified that any proceeding charging the Company with infringement or
misappropriation of any Intellectual Property held by any third party has been
filed.  To the Company’s Knowledge, there exists no patent held by any third
party which includes claims that would be infringed by the Company in the
conduct of its business as currently conducted where such infringement would
have a Material Adverse Effect.  To the Company’s Knowledge, the Company is not
making unauthorized use of any Confidential Information of any third party. 
Neither the Company nor, to the Company’s Knowledge, any of its employees have
any agreements or arrangements with any persons other than the Company
restricting the Company’s or any such employee’s engagement in business
activities that are material aspects of the Company’s business as currently
conducted.

                       (d)          None of the Intellectual Property owned or,
to the Company’s Knowledge, licensed by the Company that is used in the business
of the Company and material to the Company, is subject to any outstanding
judgment or order, and no action, suit, proceeding, hearing, investigation,
charge, complaint, claim or demand is pending or, to the Company’s Knowledge,
threatened, which challenges the validity, enforceability, scope, use, or
ownership of, or otherwise relates to, any such Intellectual Property anywhere
in the world. None of the Company’s patents has been or is now involved in any
interference, reissue, reexamination, opposition, or other proceeding.

                       (e)          Each employee of the Company has executed a
confidential information and invention assignment agreement in the form made
available to Purchasers.  No such employee has excluded works or inventions made
prior to his or her employment with the Company from his or her assignment of
inventions pursuant to such employee’s confidential information and invention
assignment agreement, which works or inventions are necessary to the business of
the Company as it is proposed to be conducted.  Each consultant to the Company
has entered into an agreement containing appropriate confidentiality and
invention assignment provisions, in the form acceptable to Purchasers.  The
Company does not believe it is or will be necessary to utilize any inventions,
trade secrets or proprietary information of any of its employees made prior to
their employment by the Company, except for inventions, trade secrets or
proprietary information that have been assigned or licensed to the Company.




                       3.13        Offering. The Company has not in the past nor
will it hereafter take any action to sell, offer for sale or solicit offers to
buy any securities of the Company which would require the offer, issuance or
sale of the Shares, as contemplated by this Agreement, to be registered under
Section 5 of the Securities Act.  Neither the Company nor any Person acting on
its behalf has conducted any general solicitation or general advertising (as
those terms are used in Regulation D) in connection with the offer or sale of
any of the Shares.

                       3.14        Private Placement.  Assuming the accuracy of
the representations and warranties of the Purchasers contained in Section 4
hereof, compliance by the Purchasers with the terms of the Transaction Documents
and the accuracy of all statements and certifications made by any placement
agent or agents in any Compliance Certificate delivered to the Company pursuant
to Section 5.2(e) hereof, the offer and sale of the Shares to the Purchasers as
contemplated hereby is exempt from the registration requirements of the
Securities Act.

                       3.15        Investment Company. The Company is not and,
after giving effect to the offering and sale of the Shares, will not be required
to register as, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

                       3.16        No Manipulation of Stock. The Company has not
taken and will not in violation of applicable law take any action designed to or
that might reasonably be expected to cause or result in unlawful manipulation of
the price of the Common Stock.

                       3.17        No Violations. The Company is not in
violation of its certificate of incorporation, bylaws or other organizational
documents, or in violation of any law, administrative regulation, ordinance or
order of any court or governmental agency, arbitration panel or authority
applicable to the Company, which violation, individually or in the aggregate,
would be reasonably expected to have a Material Adverse Effect, or is not in
default (and there exists no condition which, with the passage of time or
otherwise, would constitute a default) in the performance of any material bond,
debenture, note or any other evidence of indebtedness in any indenture,
mortgage, deed of trust or any other material agreement or instrument to which
the Company is a party or by which the Company is bound or by which the property
of the Company is bound, which would be reasonably expected to have a Material
Adverse Effect.

                       3.18        Transactions with Affiliates.  Except as
disclosed in the SEC Documents, none of the officers or directors of the Company
and, to the Company’s Knowledge, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than as holders of stock options and/or warrants, and for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the Company’s Knowledge, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

                       3.19        Questionable Payments.  Neither the Company
nor any of its Subsidiaries nor, to the Company’s Knowledge, any of their
respective current or former stockholders, directors, officers or employees, has
on behalf of the Company or any Subsidiary or in connection with their
respective businesses: (a) used any corporate funds for unlawful




contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(d) made any false or fictitious entries on the books and records of the Company
or any Subsidiary; or (e) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment of any nature.

                       3.20        Taxes.  The Company has filed all necessary
federal, state and foreign income and franchise tax returns and has paid or
accrued all taxes shown as due thereon, and the Company has no knowledge of a
tax deficiency which has been or might be asserted or threatened against it
which would have a Material Adverse Effect.

                       3.21        Title.  The Company has good and marketable
title to all real property and good and marketable title to all personal
property owned by it which is material to the business of the Company, in each
case free and clear of all encumbrances and defects, except such as do not have
a Material Adverse Effect.  Any facilities and items of equipment held under
lease by the Company are held by it under valid, subsisting and enforceable
leases with such exceptions as are not material and do not interfere with the
use made and proposed to be made of such facilities and items of equipment by
the Company. The Company is in compliance with all material terms of each lease
to which it is a party or is otherwise bound.

                       3.22        Foreign Corrupt Practices.  To the Company’s
Knowledge, neither the Company, nor any director, officer, agent, employee or
other person acting on behalf of the Company, has in the course of its actions
for, or on behalf of, the Company, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
as amended; or made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

                       3.23        Employee Relations.  The Company is not
involved in any union labor dispute, nor, to the Company’s Knowledge, is any
such dispute threatened.  The Company is not a party to a collective bargaining
agreement, and the Company believes that its relations with its employees are
good.  No executive officer (as defined in Rule 501(1) of the Securities Act) of
the Company has notified the Company that such officer intends to leave the
employ of the Company or otherwise terminate such officer’s employment with the
Company.  To the Company’s Knowledge, no employee of the Company, as a
consequence of his employment by the Company is, or is now expected to be, in
violation of any material term of any agreement, covenant or contract (including
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant with any previous employer), and the continued employment
of each such employee by the Company will not subject the Company to any
liability with respect to any of the foregoing matters.




                       3.24        Internal Accounting Controls.  The Company
maintains a system of internal control over financial reporting (as such term is
defined in Rule 13a-15 and 15d-15 under the Exchange Act) sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

                       3.25        Disclosure Controls.  The Company has
established and maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15 and 15d-15 under the Exchange Act); such disclosure
controls and procedures are designed to ensure that material information
relating to the Company, including its consolidated subsidiaries, if any, is
made known to the Company’s Chief Executive Officer and its Chief Financial
Officer by others within those entities, and such disclosure controls and
procedures are effective to perform the functions for which they were
established. The Company’s auditors and the Audit Committee of the Board of
Directors have been advised of: (i) any significant deficiencies and material
weaknesses in the design or operation of internal control over financial
reporting which could adversely affect the Company’s ability to record, process,
summarize, and report financial data and (ii) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal control over financial reporting. Since the date of the most
recent evaluation of such disclosure controls and procedures, there have been no
significant changes in internal control over financial reporting or in other
factors that could significantly affect internal control over financial
reporting, including any corrective actions with regard to significant
deficiencies and material weaknesses. The principal executive officers (or their
equivalents) and principal financial officers (or their equivalents) of the
Company have made all certifications required by the Sarbanes Oxley Act of 2002
(the “Sarbanes Oxley Act”) and any related rules and regulations promulgated by
the Commission, and the statements contained in any such certification are
complete and correct as of the date thereof; and the Company is otherwise in
compliance in all material respects with all applicable effective provisions of
the Sarbanes Oxley Act.

                       3.26        Disclosures.  Neither the Company nor any
Person acting on its behalf has provided the Purchasers or their agents or
counsel with any information that constitutes or might constitute material,
non-public information, other than the fact that the Company intends to enter
into the transactions contemplated hereby and the terms hereof (the
“Confidential Information”).  The Company understands that the Purchasers will
be relying on this representation in effecting transactions in the Company’s
securities.

                       3.27        Completeness of Disclosures.  Neither the
Transaction Documents, nor any of the schedules or exhibits thereto, nor any
other document or certificate provided by the Company to the Purchasers contains
any untrue statement of a material fact or, when considered as a whole, omits to
state a material fact necessary to make the statements contained herein or
therein, in light of the circumstances in which they were made, not misleading.

                       3.28        Use of Proceeds.  The net proceeds of the
sale of the Shares hereunder shall be used by the Company for working capital
and general corporate purposes.




                       3.29        Real Property Holding Corporation.  The
Company is not a real property holding corporation within the meaning of Section
897(c)(2) of the Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations promulgated thereunder.

          4.          Representations and Warranties of the Purchasers.  Each
Purchaser severally for itself, and not jointly with the other Purchasers,
represents and warrants to the Company as follows:

                       4.1          Organization and Authorization.  Such
Purchaser is (i) a natural person with the full power, legal capacity and
authority to enter into and carry out and perform its obligations under the
terms of the Transaction Documents or (ii) an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power or authority to
enter into and carry out and perform its obligations under the terms of the
Transaction Documents. All action on the part of such Purchaser and, if
applicable, its officers, directors and shareholders necessary for the
authorization, execution, delivery and performance of the Transaction Documents
and the consummation of the transactions contemplated therein has been taken. 
When executed and delivered by the Company and such Purchaser, each of the
Transaction Documents will constitute the legal, valid and binding obligation of
such Purchaser, enforceable against such Purchaser in accordance with its terms,
except as such may be limited by bankruptcy, insolvency, reorganization or other
laws affecting creditors’ rights generally.   

                       4.2          Purchase Entirely for Own Account.  The
Shares to be received by such Purchaser hereunder will be acquired for such
Purchaser’s own account, not as nominee or agent, and not with a view to the
resale or distribution of any part thereof, and such Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same and has no arrangement or understanding with any other persons
regarding the distribution of the Shares, without prejudice, however, to such
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such Shares in compliance with applicable federal and state securities laws. 
Nothing contained herein shall be deemed a representation or warranty by such
Purchaser to hold the Shares for any period of time.  Such Purchaser is not a
broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered.

                       4.3          Investor Status; Etc.  Such Purchaser
certifies and represents to the Company that it is an “Accredited Investor” as
defined in Rule 501 of Regulation D promulgated under the Securities Act and was
not organized for the purpose of acquiring the Shares.  Such Purchaser’s
financial condition is such that it is able to bear the risk of holding the
Shares for an indefinite period of time and the risk of loss of its entire
investment.  Such Purchaser has received, reviewed and considered all
information it deems necessary, including, without limitation, the SEC
Documents, in making an informed decision to make an investment in the Shares
and has been afforded the opportunity to ask questions of and receive answers
from the management of the Company concerning this investment and has sufficient
knowledge and experience in investing in companies similar to the Company in
terms of the Company’s stage of development so as to be able to evaluate the
risks and merits of its investment in the Company.




                       4.4          General Solicitation and Reliance by
Company.  Such Purchaser is not purchasing the Shares as a result of any
advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement. The Purchaser understands that the Shares
are being offered and sold to it in reliance on specific exemptions from the
registration and qualification requirements of United States federal and state
securities laws and that the Company is relying upon the truth and accuracy of,
and the Purchaser’s compliance with the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein or in the
Registration Rights Agreement in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Shares.

                       4.5          Requirements of Foreign Jurisdictions.  The
Purchaser acknowledges, represents and agrees that no action has been or will be
taken in any jurisdiction outside the United States by the Company that would
permit an offering of the Shares, or possession or distribution of offering
materials in connection with the issue of the Shares, in any jurisdiction
outside the United States where action for that purpose is required.  Each
Purchaser outside the United States will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Shares or has in its possession or distributes any offering material,
in all cases at its own expense.

                       4.6          Confidential Information.  Each Purchaser
agrees to keep the Confidential Information confidential and to use such
information for the sole purpose of evaluating a possible investment in the
Shares. The obligations contained in this Section 4.6 shall expire upon the
issuance of a press release disclosing the consummation of the transactions as
contemplated in Section 9.1 hereof. 

                       4.7          Securities Not Registered.  Such Purchaser
understands that the Shares have not been registered under the Securities Act,
by reason of their issuance by the Company in a transaction exempt from the
registration requirements of the Securities Act, and that the Shares must
continue to be held by such Purchaser unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration.  The
Purchaser understands that the exemptions from registration afforded by Rule 144
(the provisions of which are known to it) promulgated under the Securities Act
depend on the satisfaction of various conditions, and that, if applicable, Rule
144 may afford the basis for sales only in limited amounts.

                       4.8          No Conflict.  The execution and delivery of
the Transaction Documents by such Purchaser and the consummation of the
transactions contemplated thereby will not conflict with or result in any
violation of or default by such Purchaser (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to a loss of a material benefit under (i) any
provision of the organizational documents of such Purchaser, (ii) any material
agreement or instrument, permit, franchise, or license or (iii) any judgment,
order, statute, law, ordinance, rule or regulations, applicable to such
Purchaser or its respective properties or assets.




                       4.9          Brokers.  Except as disclosed to the Company
in writing, such Purchaser has not retained, utilized or been represented by any
broker or finder in connection with the transactions contemplated by this
Agreement.

                       4.10        Consents.  All consents, approvals, orders
and authorizations required on the part of such Purchaser in connection with the
execution, delivery or performance of this Agreement and the consummation of the
transactions contemplated herein have been obtained and are effective as of the
Closing Date.

                       4.11        No Intent to Effect a Change of Control. 
Such Purchaser has no present intent to change or influence the control of the
Company within the meaning of Rule 13d-1 of the Exchange Act.

          5.          Conditions Precedent.

                       5.1          Conditions to the Obligation of the
Purchasers to Consummate the Closing.  The obligation of each Purchaser to
consummate the Closing and to purchase and pay for the Shares being purchased by
it pursuant to this Agreement is subject to the fulfillment to such Purchaser’s
satisfaction, on or prior to the Closing Date, of the following conditions, any
of which may be waived by such Purchaser (as to itself only):

                       (a)          The representations and warranties made by
the Company in Section 3 hereof qualified as to materiality shall be true and
correct as of the date of this Agreement and through and as of the Closing Date,
except to the extent any such representation or warranty expressly speaks as of
an earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date, and, the representations and warranties made by
the Company in Section 3 hereof not qualified as to materiality shall be true
and correct in all material respects as of the date of this Agreement and
through and as of the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date.  The Company shall have performed in all material respects
all obligations and covenants herein required to be performed by it on or prior
to the Closing Date.

                       (b)          The Company shall have obtained any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Shares and the consummation of
the other transactions contemplated by the Transaction Documents, all of which
shall be in full force and effect.

                       (c)          The Registration Rights Agreement shall have
been executed and delivered by the Company.

                       (d)          No proceeding challenging this Agreement or
the transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted before any court,
arbitrator or governmental body, agency or official and shall be pending.

                       (e)          No judgment, writ, order, injunction, award
or decree of or by any court, or judge, justice or magistrate, including any
bankruptcy court or judge, or any order of or by any




governmental authority, shall have been issued, and no action or proceeding
shall have been instituted by any governmental authority, enjoining or
preventing the consummation of the transactions contemplated hereby or in the
other Transaction Documents. 

                       (f)          The Company shall have delivered a
Certificate, executed on behalf of the Company by its Chief Executive Officer or
its Chief Financial Officer, dated as of the Closing Date, certifying to the
fulfillment of the conditions specified in subsections (a), (b), (d) and (e) of
this Section 5.1, substantially in form attached as Exhibit D hereto.

                       (g)          The Company shall have delivered a
Certificate, executed on behalf of the Company by its Secretary, dated as of the
Closing Date, certifying the resolutions adopted by the Board of Directors of
the Company approving the transactions contemplated by this Agreement and the
other Transaction Documents and the issuance of the Shares, and certifying the
current versions of the Certificate of Incorporation and Bylaws of the Company.

                       (h)          The Purchasers shall have received an
opinion from legal counsel for the Company, dated as of the Closing Date, in
form and substance reasonably acceptable to the Purchasers and addressing such
legal matters as the Purchasers may reasonably request.

                       5.2          Conditions to the Obligation of the Company
to Consummate the Closing.  The obligation of the Company to consummate the
Closing and to issue and sell the Shares at the Closing is subject to the
satisfaction of the following conditions precedent, any of which may be waived
by the Company:

                       (a)          The representations and warranties contained
herein of such Purchaser shall be true and correct on and as of the Closing Date
with the same force and effect as though made on and as of the Closing Date (it
being understood and agreed by the Company that, in the case of any
representation and warranty of each Purchaser contained herein which is not
hereinabove qualified by application thereto of a materiality standard, such
representation and warranty need be true and correct only in all material
respects in order to satisfy as to such representation or warranty the condition
precedent set forth in the foregoing provisions of this Section 5.2(a)).

                       (b)          The Registration Rights Agreement shall have
been executed and delivered by each Purchaser.

                       (c)          The Purchase Price shall have been paid by
wire transfer by each Purchaser into an account of the Company.

                       (d)          Each such Purchaser shall have executed and
delivered to the Company an Investor Questionnaire, in the form attached hereto
as Exhibit E, pursuant to which such Purchaser shall provide information
necessary to confirm each such Purchaser’s status as an “accredited investor”
(as such term is defined in Rule 501 promulgated under the Securities Act) and
to enable the Company to comply with the Registration Rights Agreement.

                       (e)          Any placement agent or agents who introduced
to the Company any Purchaser shall have delivered to the Company a Compliance
Certificate, dated as of the Closing Date.




                       (f)          The sale and issuance of the Shares shall be
exempt from the registration requirements of the Securities Act.

          6.          Transfer, Legends.

                       6.1          Securities Law Transfer Restrictions. 

                       (a)          Restricted Securities.  Such Purchaser
understands that the Shares are characterized as “restricted securities” under
the U.S. federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances.

                       (b)          Each Purchaser understands that the Shares
have not been registered under the Securities Act or any state securities laws. 
In that connection, such Purchaser is aware of Rule 144 under the Securities Act
and the restrictions imposed thereby.  Such Purchaser will not, prior to the
earlier of (i) the date the Registration Statement (as such term is defined in
the Registration Rights Agreement) is declared effective or (ii) the Required
Effectiveness Date (as such term is defined in the Registration Rights
Agreement), engage in hedging or other similar transactions which would include,
without limitation, effecting any short sale or having in effect any short
position (whether or not such sale or position is against the box and regardless
of when such position was entered into) or any purchase, sale or grant of any
right (including, without limitation, any put or call option) with respect to
the Shares or with respect to any security (other than a broad-based market
basket or index) that includes, relates to or derives any significant part of
its value from the Common Stock of the Company. Such Purchaser otherwise
covenants to conduct its trading the Company’s securities in compliance with
applicable securities laws.

                       6.2          Legends.  It is understood that, except as
provided below, certificates evidencing the Shares may bear the following or any
similar legend:

                       (a)          “THE SHARES REPRESENTED BY THIS CERTIFICATE
HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (“SECURITIES ACT”).  THESE SECURITIES MAY NOT BE OFFERED
FOR SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
OR OTHER EVIDENCE SATISFACTORY TO LOGICVISION, INC. AND ITS COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED.”

                       (b)          If required by the authorities of any state
in connection with the issuance of sale of the Shares, the legend required by
such state authority.          

                       6.3          Removal of Legends.  Upon the earlier of (i)
the initial effectiveness of the Registration Statement or (ii) Rule 144(k)
becoming available, the Company shall (A) deliver to the transfer agent for the
Common Stock (the “Transfer Agent”) irrevocable instructions that the Transfer
Agent shall reissue a certificate representing the Shares without legends upon
receipt by such Transfer Agent of the legended certificates for such Shares,
together with either (1) a customary representation by the Purchaser that Rule
144(k) applies to the Shares represented




thereby or (2) a certificate of subsequent sale in the form of Exhibit C
attached hereto (a “Certificate of Subsequent Sale”) from the Purchaser, and (B)
cause its counsel to deliver to the Transfer Agent one or more blanket opinions
to the effect that the removal of such legends in such circumstances may be
effected under the Securities Act.  If a Purchaser shall make a sale or transfer
of Shares either (x) pursuant to Rule 144 or (y) pursuant to a Registration
Statement and in each case shall have delivered to the Transfer Agent a written
request to transfer the Shares, accompanied by the certificate representing such
Shares containing a restrictive legend which are the subject of such sale or
transfer and either (A) a representation letter in customary form or (B) a
Certificate of Subsequent Sale, as applicable (the date that such delivery to
the Transfer Agent is complete, the “Delivery Date”) and (1) the Company shall
fail to deliver or cause to be delivered to such Purchaser a certificate
representing such Shares that is free from all restrictive or other legends by
the third trading day following the Delivery Date and (2) following such third
trading day after the Delivery Date and prior to the time a certificate
representing such Shares is received free from restrictive legends, the
Purchaser, or any third party on behalf of such Purchaser or for the Purchaser’s
account, purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Purchaser of such Shares (a
“Buy-In”), then the Company shall pay in cash to the Purchaser (for costs
incurred either directly by such Purchaser or on behalf of a third party) the
amount by which the total purchase price paid for Common Stock as a result of
the Buy-In (including brokerage commissions, if any) exceeds the proceeds
received by such Purchaser as a result of the sale to which such Buy-In
relates.  The Purchaser shall provide the Company written notice indicating the
amounts payable to the Purchaser in respect of the Buy-In.

          7.          Termination; Liabilities Consequent Thereon.  This
Agreement may be terminated and the transactions contemplated hereunder
abandoned at any time prior to the Closing only as follows:

                       (a)          at any time by mutual agreement of the
Company and the Majority Purchasers; or

                       (b)          by the Majority Purchasers, if there has
been any breach of any representation or warranty or any material breach of any
covenant of the Company contained herein and the same has not been cured within
15 days after notice thereof (it being understood and agreed by each Purchaser
that, in the case of any representation or warranty of the Company contained
herein which is not hereinabove qualified by application thereto of a
materiality standard, such representation or warranty will be deemed to have
been breached for purposes of this Section 7(b) only if such representation or
warranty was not true and correct in all material respects at the time such
representation or warranty was made by the Company); or

                       (c)          by the Company with respect to a certain
Purchaser, if there has been any breach of any representation, warranty or any
material breach of any covenant of such Purchaser contained herein and the same
has not been cured within 15 days after notice thereof (it being understood and
agreed by the Company that, in the case of any representation and warranty of
such Purchaser contained herein which is not hereinabove qualified by
application thereto of a materiality standard, such representation or warranty
will be deemed to have been breached for purposes of this Section 7(c) only if
such representation or warranty was not true and correct in all material
respects at the time such representation or warranty was made by such
Purchaser).




          Any termination pursuant to this Section 7 shall be without liability
on the part of any party, unless such termination is the result of a material
breach of this Agreement by a party to this Agreement in which case such
breaching party shall remain liable for such breach notwithstanding any
termination of this Agreement.

          8.          Survival.

                       8.1          Survival.  The representations, warranties
contained in this Agreement shall survive the Closing for a period of one (1)
year; the covenants and agreements contained in this Agreement shall survive the
Closing, as to each Purchaser, until such Purchaser no longer holds any Shares.

          9.          Miscellaneous Provisions.

                       9.1          Public Announcements.  Except as set forth
below, no public release or announcement concerning the transactions
contemplated hereby shall be issued by the Company or the Purchasers without the
prior consent of the Company (in the case of a release or announcement by the
Purchasers) or the Lead Investor (in the case of a release or announcement by
the Company) (which consents shall not be unreasonably withheld), (i) except as
such release or announcement may be required by law or the applicable rules or
regulations of any securities exchange or securities market, in which case the
Company or the Lead Investor, as the case may be, shall allow the Lead Investor
or the Company, as applicable, to the extent reasonably practicable in the
circumstances, reasonable time to comment on such release or announcement in
advance of such issuance and (ii) except for filings and notices required to be
made by the Company with the SEC. As soon as reasonably practicable on the
trading day immediately following the Closing Date, the Company shall issue a
press release disclosing the consummation of the transaction contemplated
hereby.

                       9.2          Further Assurances.  Each party agrees to
cooperate fully with the other party and to execute such further instruments,
documents and agreements and to give such further written assurances, as may be
reasonably requested by the other party to better evidence and reflect the
transactions described herein and contemplated hereby, and to carry into effect
the intents and purposes of this Agreement.

                       9.3          Rights Cumulative.  Each and all of the
various rights, powers and remedies of the parties shall be considered to be
cumulative with and in addition to any other rights, powers and remedies which
such parties may have at law or in equity in the event of the breach of any of
the terms of this Agreement.  The exercise or partial exercise of any right,
power or remedy shall neither constitute the exclusive election thereof nor the
waiver of any other right, power or remedy available to such party.

                       9.4          No Third-Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

                       9.5          Pronouns.  All pronouns or any variation
thereof shall be deemed to refer to the masculine, feminine or neuter, singular
or plural, as the identity of the person, persons, entity or entities may
require.




                       9.6          Notices.  Any notices, reports or other
correspondence (hereinafter collectively referred to as “correspondence”)
required or permitted to be given hereunder shall be in writing and shall be
sent by postage prepaid first class mail, courier or telecopy or delivered by
hand to the party to whom such correspondence is required or permitted to be
given hereunder, and shall be deemed sufficient upon receipt when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
three (3) business days after being deposited in the regular mail as certified
or registered mail (airmail if sent internationally) with postage prepaid, if
such notice is addressed to the party to be notified at such party’s address or
facsimile number as set forth below:

                       (a)          All correspondence to the Company shall be
addressed as follows:

 

LogicVision, Inc.

 

25 Metro Drive, Third Floor

 

San Jose, CA 95110

 

Fax: (501) 644-3122

 

Attention: Bruce M. Jaffe, CFO

                       with a copy to:

 

Pillsbury Winthrop Shaw Pittman LLP

 

50 Fremont Street

 

San Francisco, CA 94105

 

Fax: (415) 983-1200

 

Attention: Stanton D. Wong

                       (b)          All correspondence to any Purchaser shall be
sent to such Purchaser at the address set forth in Exhibit A.

                       (c)          Any entity may change the address to which
correspondence to it is to be addressed by written notification as provided for
herein.

                       9.7          Captions.  The captions and paragraph
headings of this Agreement are solely for the convenience of reference and shall
not affect its interpretation.

                       9.8          Severability.  Should any part or provision
of this Agreement be held unenforceable or in conflict with the applicable laws
or regulations of any jurisdiction, the invalid or unenforceable part or
provisions shall be replaced with a provision which accomplishes, to the extent
possible, the original business purpose of such part or provision in a valid and
enforceable manner, and the remainder of this Agreement shall remain binding
upon the parties hereto.

                       9.9          Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the choice of law principles thereof.  Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the courts
of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or




judgment relating to or arising out of this Agreement and the transactions
contemplated hereby.  Service of process in connection with any such suit,
action or proceeding may be served on each party hereto anywhere in the world by
the same methods as are specified for the giving of notices under this
Agreement.  Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court.  Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

                       9.10        Amendments. This Agreement may be amended or
modified only pursuant to an instrument in writing signed by the Company and the
Majority Purchasers.

                       9.11        Waiver.  No waiver of any term, provision or
condition of this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or be construed as, a further or continuing
waiver of any such term, provision or condition or as a waiver of any other
term, provision or condition of this Agreement.

                       9.12        Independent Nature of Purchasers’ Obligations
and Rights.  The obligations of each Purchaser under any Transaction Document
are several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any Transaction Document.  The decision of each
Purchaser to purchase Shares pursuant to the Transaction Documents has been made
by such Purchaser independently of any other Purchaser.  Nothing contained
herein or in any Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Shares or enforcing its rights
under the Transaction Documents.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.  The Company acknowledges
that each of the Purchasers has been provided with the same Transaction
Documents for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by any Purchaser.

                       9.13        Assignment. This Agreement may not be
assigned by a party hereto with the prior written consent of the Company or the
Majority Purchasers, as applicable, provided, however, that (i) a Purchaser may
assign its rights and delegate its duties hereunder in whole or in part to an
Affiliate or to a third party acquiring some or all of its Shares in a private
transaction without the prior written consent of the Company or the other
Purchasers, provided, that such transaction is exempt from the registration
requirements of the Securities act and otherwise complies with all applicable
securities laws, and provided further, that any such assignee agrees in writing
to be bound as a Purchaser hereunder and (ii) the Company may assign its rights
and delegate its duties hereunder to any surviving or successor corporation in
connection with a




merger or consolidation of the Company with another corporation, or a sale,
transfer or other disposition of all or substantially all of the Company’s
assets to another corporation, without the prior written consent of the Majority
Purchasers, after notice duly given by the Company to each Purchaser. The rights
and obligations of the parties hereto shall insure to the benefit of and shall
be binding upon the authorized successors and assigns of each party.

                       9.14        Expenses.  The parties hereto shall pay their
own costs and expenses in connection herewith, except that if the Closing
occurs, at the Closing the Company shall reimburse the Lead Investor $10,000 for
the legal fees and disbursements of its counsel incurred in connection with the
negotiation and preparation of the Transaction Documents.

                       9.15        Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one instrument.

                       9.16        Entire Agreement.  This Agreement, the
Registration Rights Agreement and Investor Questionnaire constitute the entire
agreement between the parties hereto respecting the subject matter hereof and
supersede all prior agreements, negotiations, understandings, representations
and statements respecting the subject matter hereof, whether written or oral. 
No modification, alteration, waiver or change in any of the terms of this
Agreement shall be valid or binding upon the parties hereto unless made in
writing and duly executed by the Company and the Majority Purchasers.

[Signature Page to Follow]




          IN WITNESS WHEREOF, the parties hereto have executed this Common Stock
Purchase Agreement as of the day and year first above written.

 

LOGICVISION, INC.

 

 

 

 

 

 

 

By:

/s/ Bruce M. Jaffe

 

 

--------------------------------------------------------------------------------

 

 

Bruce M. Jaffe

 

 

Vice President of Finance and
Chief Financial Officer

THE PURCHASER’S SIGNATURE TO THE INVESTOR QUESTIONNAIRE DATED AS OF THE CLOSING
SHALL CONSTITUTE THE PURCHASER’S SIGNATURE TO THIS COMMON STOCK PURCHASE
AGREEMENT.